Citation Nr: 1222563	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  10-02 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to December 1969.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

In July 2011, the Board received evidence from the appellant.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2011).  In a written statement dated in May 2011 submitted with the evidence, the appellant waived RO consideration of the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

This case has previously come before the Board.  In December 2011, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.   In December 2011, the VHA opinion was incorporated into the record and the appellant was provided with a copy of the VHA opinion.


FINDINGS OF FACT

1.  An August 2002 rating decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The appellant was notified of her appellate rights, but did not file a notice of disagreement within one year of the rating decision.

2.  Evidence received since the August 2002 rating decision is cumulative of the evidence of record at the time of the August 2002 denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death nor does it raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision is final as to the claim of service connection for the Veteran's cause of death.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

2.  New and material evidence has not been received since the August 2002 rating decision to reopen the claim of entitlement to service connection for the Veteran's cause of death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.

The Court held that in the context of a claim for cause of death benefits, 38 U.S.C.A. §  5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.   Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Prior to initial adjudication of the appellant's claim, a VCAA notice letter was issued in October 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  A letter addressing the assignment of a disability rating and/or effective date, in the event of award of the benefit sought was issued in November 2010.  Dingess/Hartman, 19 Vet. App. at 490.  Although the November 2010 letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since the claim was readjudicated thereafter, and a supplemental statement of the case (SSOC) was provided to the appellant in December 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The October 2008 letter provided notice of the elements of new and material evidence and the reasons for the prior denial.  The criteria of Kent are satisfied.  See Kent, 20 Vet. App. at 9.  

The October 2008 letter also gave an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition.  While the October 2008 letter did not specifically address service connection for the cause of the Veteran's death based on conditions for which the Veteran had not received service connection during his life or discuss the conditions for which the Veteran was service-connected, the Board notes that the appellant discussed the Veteran's service-connected PTSD and the possibility of service connecting the cause of the Veteran's death at her hearing before the undersigned and in her September 2008 claim.  The appellant had actual knowledge of the Veteran's service-connected disabilities.  The Board finds that the appellant understood the requirements for service connection for the cause of the Veteran's death based on conditions not service-connected in the Veteran's lifetime.  Any error in providing Hupp notice is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The Veteran's death certificate and autopsy report have also been associated with the claims file.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical opinion for service connection for the Veteran's death, unless new and material evidence has been secured.  

The RO provided VA opinions to the appellant in May 2009 and December 2011.  The Board is not required to reopen a previously denied claim solely because the appellant was afforded a VA opinion in connection with his petition to reopen.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  Furthermore, where the Board has denied reopening, the adequacy of an opinion provided by the RO, despite no obligation to do so, is not a viable issue on appeal.  See id., at 461.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  No duty to assist opinion provisions could have been violated.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection for the Cause of the Veteran's Death

Service connection is warranted for disability resulting from disease or injury that was incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and psychosis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or was aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a) (2011).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The VA will give due consideration to all pertinent medical and lay evidence in evaluating a claim for death benefits.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.  Cir. 2009) (citing Jandreau v. Nicholson 92 F.3d 1372 (Fed. Cir. 2007)). 

III.  Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In an August 2002 rating decision, the appellant's claim of service connection for the cause of the Veteran's death was denied on the basis that there was no evidence that the Veteran's death was related to service or his service-connected disabilities, including posttraumatic stress disorder (PTSD).  The appellant was notified of her appellant rights, but did not complete an appeal of the decision; therefore, the RO's August 2002 rating decision is final.  38 U.S.C.A. § 7105.

Evidence received prior to the August 2002 rating decision included service treatment records, VA treatment records, private treatment records, and the Veteran's death certificate and an autopsy report.  The Veteran's autopsy report reflects that he died of drowning with acute ethanol intoxication.   

Evidence received since the August 2002 rating decision includes statements from the appellant, including the transcript of a March 2011 Board hearing, a May 2009 VA opinion, a December 2011 VHA opinion, copies of articles, a copy of an email from the appellant dated a few days before the Veteran's death, a copy of the Veteran's service personnel record documenting his award of the bronze star medal for heroism, and copies of private treatment records.

The May 2009 VA opinion is new, as it post-dates the August 2002 rating decision and was not previously associated with the claims file.  The VA examiner found that the Veteran may have used drugs and alcohol as tools for coping with life stress as well as for recreational purposes, however, his use of these substances predated his Vietnam service.  The VA examiner reviewed the Veteran's claims file.  The VA examiner opined that given the Veteran's long abuse history (pre-dating Vietnam), diagnosis of antisocial personality disorder, and low PTSD scores, it appeared more likely than not that this Veteran had begun using drugs and alcohol for recreation and personal coping prior to Vietnam and that his alcoholism was not caused by his PTSD.  Additionally, the record did not support the opinion that PTSD was a primary agent in the exacerbation of his alcohol dependence of abuse.  As the May 2009 VA opinion does not indicate that the Veteran's PTSD caused or exacerbated his alcohol dependence, or that one of the Veteran's service-connected disabilities caused his death, it does not raise a reasonable possibility of substantiating the claim and is not material.

A December 2011 VHA opinion has also been associated with the claims file.  In the opinion, the VA psychiatrist found that in his opinion the Veteran did not have PTSD, and even if he did have the disorder, the VA psychiatrist did not think that PTSD caused or worsened the alcoholism.  The VA psychiatrist noted that there is no compelling evidence that illicit drugs or alcohol benefits PTSD, while there is solid evidence that they worsen anxiety and sleep, the two hallmarks of the disorder.  That alcoholism or drug addiction co-occurs with many mental disorders does not imply that one causes the other.  The VA psychiatrist further noted that the Veteran experienced full blown alcoholism at the end of his life, and this was likely related to his drug addiction which pre-dated his military service.  More likely than PTSD, the drug addiction contributed to his alcoholism, for one drug of abuse clearly predisposes to another, and addicts will use alcohol if other drugs are not readily available.  The VA psychiatrist opined that the Veteran did not have PTSD.  However, he noted that even though the Veteran was service-connected for PTSD, he did not think the said diagnosis contributed to his alcoholism or his untimely and unfortunate death.  The VA psychiatrist stated that the Veteran suffered the predictable consequences of a severe addiction that began before military service and continued until his death.  The VA psychiatrist stated that the Veteran's addiction killed him unrelated to any other mental disorder.  The December 2011 VHA opinion is new, as it post-dates the last final rating decision.  As the VA psychiatrist opined that the Veteran's service-connected PTSD did not cause or aggravate the Veteran's alcoholism, the VHA opinion does not raise a reasonable possibility of substantiating the claim and is not material.

The evidence added to the claims file also includes testimony from the appellant at a March 2011 Board hearing and statements from the appellant.  Although the testimony and statements post-date the August 2002 rating decision and are thus new, the Board finds that they are not material.  In a statement submitted with her September 2008 claim, the appellant stated that the Veteran's death was the result of service-connected PTSD due to depression and self medication with alcohol.  At the March 2011 hearing, the appellant stated that she believed that PTSD was what killed the Veteran 30 years after the war.  (March 2011 Board Hearing Transcript (Tr.) at 11)  A lay person may be competent to report the etiology of a disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, a determination of whether the Veteran's cause of death was caused or contributed to by his service-connected PTSD is not subject to lay opinion.  PTSD and alcoholism are diagnosed following psychiatric examinations by psychiatric professionals.  The evidence received subsequent to the last final decision in this case is presumed credible for the purpose of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, as a lay person, the appellant is not competent to assert that the Veteran's service-connected PTSD caused or contributed to his death.  Even if the appellant were competent to provide an opinion concerning the cause of the Veteran's death and whether it was related to a service-connected disability, the probative value of such opinion is outweighed by that of the December 2011 VA examiner who has education, training and experience in evaluating the etiology of alcoholism.  The VA examiner reviewed the Veteran's claims folder and opined that the Veteran's PTSD did not cause or worsen his alcoholism.  Thus, the appellant's assertion is not probative and does not raise a reasonable possibility of substantiating the claim.  Consequently, the Board finds that the testimony and statements are not material.

In September 2008, VA received a copy of an email from the appellant written in March 2000, a few days before the appellant's death.  The email is new, as it was not previously associated with the claims file at the time of the August 2002 rating decision.  However, it is not material.  In the letter, the appellant discussed the Veteran's attempts to seek treatment at VA for alcoholism.  The letter does not indicate that the Veteran's cause of death was related to service or a service-connected disability.  Thus, it does not raise a reasonable possibility of substantiating the claim and is not material.

The appellant submitted articles about the Veteran and an article concerning another Veteran.  The articles are new, as they were not previously associated with the claims file, but they are not material, as they do not provide competent evidence that the Veteran's cause of death was related to service or his service-connected PTSD.  Consequently, the articles are not new and material.

Finally, the appellant submitted copies of private treatment records from Behavioral Health Services and a copy of the Veteran's service personnel record documenting his award of the bronze star medal for heroism.  Copies of the private treatment records and service personnel record were associated with the claims file prior to the August 2002 rating decision.  As the records are duplicative of the evidence previously of record, they are not new and material.  

In the absence of evidence that the Veteran's cause of death was related to service or that his alcoholism was caused or worsened by his service-connected PTSD, the Board concludes that the additional evidence is not new and material.  The Board is sympathetic to the appellant's claim.  However, the Board finds that what was missing at the time of the prior final denial remains deficient, namely evidence that the Veteran's death was related to service or a service-connected disability, to include PTSD.  Consequently, the appellant's claim to reopen her claim for entitlement to service connection for the Veteran's cause of death is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the claim to reopen a claim for entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


